DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-25 in the reply filed on 6/29/2021 is acknowledged. Newly added claims 21-25 are examined.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections 
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (U.S. Pat. App. Pub. No. 2017/0125436) in view of Ogasawara (U.S. Pat. App. Pub. No. 2019/0138412).
Sharangpani discloses, as seen in Figure, a memory structure having
(1) stacking a processing device (100) vertically with at least one memory device (55); and electrically connecting the processing device to a plurality of conductive interconnects (88) of one of the at least one memory device (55); wherein each of the at least one memory device (55) comprises: a substrate (10), presenting a front surface and a back surface; and a plurality of memory units (50/601/602) formed on the front surface, each of which comprises a plurality of memory cells (55) and the conductive interconnects (88) electrically connected to the memory cells (55); and arranging the conductive interconnects (88) to contribute to (see Figures 3-8);
(2) wherein the step of stacking a processing device vertically with at least one memory device (55) further comprises: stacking the processing device with the at least one memory device (55) such that the processing device is partially overlapped with the at least one memory device (55) (see Figures 3-8); 
(3) wherein the step of stacking a processing device vertically with at least one memory device (55) further comprises: stacking the processing device with the at least one memory device (55) such that the processing device is entirely overlapped with the at least one memory device (55) (see Figures 3-8); 
(4) further comprising a step of: forming the conductive interconnects (88) comprising a plurality of conductive contacts (88) extending to the front surface of the substrate (10) (see Figures 3-8); 
(9) further comprising a step of: forming the shape and size of the processing device being substantially the same as those of the at least one memory device (55) (see Figures 3-8). 
(1)…. contribute to a plurality of signal channels each of which dedicated to transmit signals from the processing device to one of the memory units and vice versa (see [0035]). It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or is produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, contribute to a plurality of signal channels each of which dedicated to transmit signals from the processing device to one of the memory units and vice versa of Sharangpani and Ogasaware would inherently have a same functionality as the instant application as claimed.
Allowable Subject Matter
Claims 5-8, 10-15 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 12, 2021